Case 2:18-cv-00988 Document 50-11 Filed 08/22/19 Page 1 of 3 PageID #: 488




                    EXHIBIT A-8
        Case 2:18-cv-00988 Document 50-11 Filed 08/22/19 Page 2 of 3 PageID #: 489
Loan Number:
Property Address:          2122 21ST ST
                           NITRO, WV 25143




Communication Call History

The following information is included in the Communication Call History:

        The date and time of the call
        Whether or not contact was made
        How the contact occurred

Information below is as of January 31, 2018.




              Date/Time                             Was Contact Made?           Inbound/Outbound

January 22, 2018 12:15 PM EST                               Yes                      Inbound
January 18, 2018 04:33 PM EST                               Yes                      Inbound
January 18, 2018 11:59 AM EST                               Yes                      Inbound
January 16, 2018 12:58 PM EST                               Yes                      Inbound
January 15, 2018 02:02 PM EST                               Yes                      Inbound
January 11, 2018 04:13 PM EST                               Yes                      Inbound
January 10, 2018 12:10 PM EST                               Yes                      Inbound
December 20, 2017 01:45 PM EST                              Yes                      Inbound
November 24, 2017 02:32 PM EST                              No                      Outbound
November 20, 2017 06:10 PM EST                              No                      Outbound
November 15, 2017 12:52 PM EST                              No                      Outbound
November 08, 2017 10:41 AM EST                              No                      Outbound
October 31, 2017 09:22 AM EST                               Yes                      Inbound
October 24, 2017 04:40 PM EST                               No                      Outbound
October 18, 2017 12:59 PM EST                               No                      Outbound
October 13, 2017 02:18 PM EST                               No                      Outbound
September 19, 2017 06:42 PM EST                             Yes                      Inbound
September 18, 2017 05:18 PM EST                             No                      Outbound
September 12, 2017 02:12 PM EST                             No                      Outbound
September 07, 2017 01:17 PM EST                             No                      Outbound
August 29, 2017 12:09 PM EST                                Yes                      Inbound
August 11, 2017 03:29 PM EST                                Yes                      Inbound
August 01, 2017 06:47 PM EST                                No                      Outbound
July 05, 2017 11:19 AM EST                                  Yes                      Inbound
July 03, 2017 02:40 PM EST                                  Yes                      Inbound
June 30, 2017 12:05 PM EST                                  Yes                      Inbound
June 29, 2017 04:43 PM EST                                  No                      Outbound
June 09, 2017 03:09 PM EST                                  Yes                      Inbound
June 09, 2017 02:53 PM EST                                  Yes                      Inbound
June 06, 2017 12:51 PM EST                                  No                      Outbound
May 31, 2017 03:28 PM EST                                   Yes                      Inbound
May 29, 2017 10:49 AM EST                                   No                      Outbound
May 23, 2017 02:51 PM EST                                   No                      Outbound
May 18, 2017 09:53 AM EST                                   No                      Outbound
                                                                           STOLER_PENNYMAC_001010
Case 2:18-cv-00988 Document 50-11 Filed 08/22/19 Page 3 of 3 PageID #: 490




                                                 STOLER_PENNYMAC_001013
